

115 HR 6094 IH: To prohibit lifting of United States sanctions imposed with respect to North Korea.
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6094IN THE HOUSE OF REPRESENTATIVESJune 13, 2018Mr. Brendan F. Boyle of Pennsylvania (for himself and Mr. Norman) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit lifting of United States sanctions imposed with respect to North Korea.
	
		1.Prohibition on lifting of United States sanctions imposed with respect to North Korea
 (a)FindingsCongress finds the following: (1)The Democratic People’s Republic of Korea (North Korea) has a history of cheating on nuclear accords.
 (2)The United Nations Commission of Inquiry on Human Rights in North Korea concluded in 2014 that Kim Jong Un and the North Korean leadership was perpetrating unspeakable atrocities against its own people on a vast scale and committed widespread, systematic, and gross violations that amount to crimes against humanity.
 (3)The chair of the United Nations Commission of Inquiry on Human Rights in North Korea called these atrocities strikingly similar to crimes committed by Nazi Germany in World War II, including execution, enslavement, starvation, rape, and forced abortion, and warned Kim Jong Un of his own personal culpability in a special letter attached to the report.
 (4)Under Kim Jong Un’s leadership, there are reports of newborn babies in prison being fed to guard dogs, punishment and possible execution of starving prisoners caught digging for edible plants, and forced abortions.
 (5)Kim Jong Un, after taking over the leadership of North Korea, launched political purges, encompassing relatives, including his uncle and half-brother, who was murdered by a chemical weapon in Malaysia in 2017.
 (6)Otto Warmbier, a 22-year-old American college student, was brutally tortured by the North Korean regime under Kim Jong Un and died shortly after his release from North Korea.
 (b)Sense of CongressIt is the sense of Congress that— (1)any negotiation with North Korea regarding denuclearization should include an equivalent demand for transparency regarding North Korea’s human rights situation;
 (2)the United States should not trust Kim Jong Un and the leadership of North Korea to voluntarily and peacefully end its nuclear program as long as they continue to commit mass atrocities against the North Korean people;
 (3)no sanctions relief should be provided to North Korea until the President certifies to the appropriate congressional committees that the lives of ordinary North Koreans are improving and the Kim family has made progress on North Korea’s deplorable human rights situation.
 (c)Limitation on waiver of sanctionsThe President may not waive, suspend, reduce, provide relief from, or otherwise limit the application of United States sanctions imposed with respect to North Korea until the President certifies to the appropriate congressional committees that North Korea—
 (1)has repudiated and ceased engaging in gross human rights abuses, including operation of slave-labor and political prisoner camps;
 (2)has established a disclosure and transparency process to identify crimes committed by the North Korean regime against its people; and
 (3)has issued a formal apology to the family of Otto Warmbier for the unlawful detention, torture, and murder of Otto Warmbier.
 (d)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the congressional defense committees (as such term is defined in section 101 of title 10, United States Code); and
 (2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
				